

117 HR 220 IH: Stemming the Tide of Rural Economic Stress and Suicide under COVID–19 Act
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 220IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Mr. Emmer (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo make supplemental appropriations to carry out farm stress programs, provide for expedited additional support under the farm and ranch stress assistance network, and for other purposes.1.Short titleThis Act may be cited as the Stemming the Tide of Rural Economic Stress and Suicide under COVID–19 Act or the STRESS under COVID–19 Act. 2.Expedited additional support for farm and ranch stress assistance network(a)Emergency funding(1)In generalIn addition to amounts otherwise made available to carry out section 7522 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936), out of the funds of the Treasury not otherwise appropriated, there is appropriated to carry out such section $10,000,000, to remain available until September 30, 2022.(2)AllocationNot later than 60 days after the date of the enactment of this Act, from the amounts made available under paragraph (1), the Secretary shall award to each eligible recipient (as specified in section 7522(c) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936(c))) that meets the criteria determined by the Secretary, and submits an application within the time period specified by the Secretary, an amount to be determined by the Secretary, except in no case may such amount exceed $500,000. (b)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated to carry out section 7522 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936), there is authorized to be appropriated to the Secretary of Agriculture to carry out such section $20,000,000 for each of fiscal years 2022 through 2025.